Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9, respectively, of U.S. Patent No. 11,183,927. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 11 of the current application is anticipated by claims 1 and 9, respectively, of the U.S. Patent 11,183,927.
Below is the chart showing the similarities and differences between claims 2 and 11 of the present application and claims 1 and 9 of the parent patent 11,183,927.
Present Application: 17/453,548
parent patent 11,183,927
Claim 2: A power supply module comprising: an input voltage selector (IVS) configured to selectively connect and disconnect a first input and a second input to a boosting circuit;
a first sensing circuit coupled to the first input and comprising a resistor bank; a control circuit coupled to the IVS and to the first sensing circuit, the control circuit configured to control the IVS to select one of the first input and the second input based on a sense signal received from the first sensing circuit; and a direct current (DC) converter coupled to the first sensing circuit and configured to generate an auxiliary voltage and to supply the auxiliary voltage to the first sensing circuit; wherein an electromagnetic interference (EMI) signal transmitted from the DC converter to the first sensing circuit is filtered to a value below a threshold value by the resistor bank.
Claim 1: A power supply module comprising: a first input configured to receive a first input voltage; a second input configured to receive a second input voltage; an output configured to supply a power supply voltage; and
a voltage converter coupled to the first and second inputs and to the output, the
voltage converter comprising:
a boosting circuit configured to boost one of the first input voltage and the
second input voltage; an input voltage selector (IVS) coupled to the boosting circuit and coupled to the first and second inputs to selectively connect and disconnect the first and second inputs to the boosting circuit; a first sensing circuit coupled to the first input and comprising: a pair of inputs coupled to the first input; a rectifier assembly; a resistor bank coupled between the pair of inputs and the rectifier assembly; a sense resistor coupled to the rectifier assembly; and
a voltage sensor coupled to the sense resistor; a control circuit coupled to the IVS and to the first sensing circuit, the
control circuit configured to control the IVS to select one of the first input and the second input based on a sense signal received from the first sensing circuit; and a direct current (DC) converter coupled to the boosting circuit and configured to generate an auxiliary voltage and to supply the auxiliary voltage to the first sensing circuit; wherein an electromagnetic interference (EMI) signal transmitted from the DC converter to the first sensing circuit is filtered to a value below a threshold value by the resistor bank.
Claim 11: A power supply unit comprising: a voltage converter comprising: an input voltage selector (IVS) configured to transmit a source voltage from one of a plurality of voltage sources; a first sensing circuit comprising: a sensor input coupled to a first input of the IVS; and a plurality of resistors coupled to the sensor input;
a control circuit coupled to the IVS and to the first sensing circuit, the control circuit configured to control the IVS to select the source voltage from a pair of voltage inputs based on a sense signal received from the first sensing circuit; and a direct current (DC) converter coupled to the first sensing circuit and
configured to generate a first auxiliary voltage and to supply the first auxiliary voltage to the first sensing circuit;
wherein an electromagnetic interference (EMI) signal transmitted from the DC converter to the first sensing circuit is filtered to a value below a threshold value by the plurality of resistors.
Claim 9: A power supply unit comprising: a power supply voltage input configured to receive a source voltage from each of a plurality of voltage sources; a power supply voltage output configured to supply a power supply voltage; one or more power supply modules coupled to the power supply voltage input and
to the power supply voltage output, each power supply module comprising:
a pair of voltage inputs coupled to the power supply voltage input; an output coupled to the power supply voltage output; and a voltage converter comprising: an input voltage selector (IVS) coupled to the pair of voltage
inputs, the IVS configured to transmit the source voltage from one of the plurality of voltage sources; a boost circuit coupled to the IVS and configured to boost the source voltage from the one of the plurality of voltage sources; a first sensing circuit comprising: a sensor input coupled to a first input of the pair of voltage inputs; a rectifier assembly; a plurality of resistors coupled between the sensor input and the rectifier assembly;
a sense resistor coupled to the rectifier assembly; and a voltage sensor coupled to the sense resistor; a control circuit coupled to the IVS and to the first sensing circuit, the control circuit configured to control the IVS to select one of the pair of voltage inputs based on a sense signal received from the first sensing circuit; and a direct current (DC) converter coupled to the boost circuit and configured to generate a first auxiliary voltage and to supply the
first auxiliary voltage to the first sensing circuit; wherein an electromagnetic interference (EMI) signal transmitted from the DC converter to the first sensing circuit is filtered to a value below a threshold value by the plurality of resistors.


Allowable Subject Matter
Claim 1 is canceled. 
Claims 2-21 would be allowable over the prior art upon applicant overcoming the double patenting rejection.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 2, the closest prior art reference Liu et al. (2014/0077602) discloses “The power supply system includes: a first AC source and a second AC source; a circuit switching module; a controllable AC/DC conversion module electrically coupled to the circuit switching module; a subsequent stage power supply module electrically coupled to the controllable AC/DC conversion module; and a control module electrically coupled to the circuit switching module and the controllable AC/DC conversion module, and when failure occurs in any one of the first AC source and the second AC source, configured to control the circuit switching module to switch to the other one of the first AC source and the second AC source which is in normal operation.”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power supply module comprising: an input voltage selector (IVS) configured to selectively connect and disconnect a first input and a second input to a boosting circuit; a first sensing circuit coupled to the first input and comprising a resistor bank; a control circuit coupled to the IVS and to the first sensing circuit, the control circuit configured to control the IVS to select one of the first input and the second input based on a sense signal received from the first sensing circuit; and a direct current (DC) converter coupled to the first sensing circuit and configured to generate an auxiliary voltage and to supply the auxiliary voltage to the first sensing circuit; wherein an electromagnetic interference (EMI) signal transmitted from the DC converter to the first sensing circuit is filtered to a value below a threshold value by the resistor bank.

With respect to independent claim 11, the closest prior art reference Liu et al. (2014/0077602) discloses “The power supply system includes: a first AC source and a second AC source; a circuit switching module; a controllable AC/DC conversion module electrically coupled to the circuit switching module; a subsequent stage power supply module electrically coupled to the controllable AC/DC conversion module; and a control module electrically coupled to the circuit switching module and the controllable AC/DC conversion module, and when failure occurs in any one of the first AC source and the second AC source, configured to control the circuit switching module to switch to the other one of the first AC source and the second AC source which is in normal operation.”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power supply unit comprising: a voltage converter comprising: an input voltage selector (IVS) configured to transmit a source voltage from one of a plurality of voltage sources; a first sensing circuit comprising: a sensor input coupled to a first input of the IVS; and a plurality of resistors coupled to the sensor input; a control circuit coupled to the IVS and to the first sensing circuit, the control circuit configured to control the IVS to select the source voltage from a pair of voltage inputs based on a sense signal received from the first sensing circuit; and a direct current (DC) converter coupled to the first sensing circuit and configured to generate a first auxiliary voltage and to supply the first auxiliary voltage to the first sensing circuit; wherein an electromagnetic interference (EMI) signal transmitted from the DC converter to the first sensing circuit is filtered to a value below a threshold value by the plurality of resistors.

With respect to independent claim 20, the closest prior art reference Liu et al. (2014/0077602) discloses “The power supply system includes: a first AC source and a second AC source; a circuit switching module; a controllable AC/DC conversion module electrically coupled to the circuit switching module; a subsequent stage power supply module electrically coupled to the controllable AC/DC conversion module; and a control module electrically coupled to the circuit switching module and the controllable AC/DC conversion module, and when failure occurs in any one of the first AC source and the second AC source, configured to control the circuit switching module to switch to the other one of the first AC source and the second AC source which is in normal operation.”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a method comprising: transmitting, via an input voltage selector (IVS), a source voltage from one of a plurality of voltage sources to a power supply module; generating, via a sensing circuit, a sense voltage based on the source voltage, wherein the sensing circuit comprises a sensor input, a sense resistor, and a resistor bank coupled between the sensor input and the sense resistor; comparing the sense voltage to a reference voltage; transmitting a sense signal to a control circuit; controlling the IVS to select the source voltage based on the sense signal; and generating and supplying an auxiliary voltage to the sensing circuit; and filtering an electromagnetic interference (EMI) signal within the auxiliary voltage to a value below a threshold value via the resistor bank.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836